Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-2, 5-10, 13-14 and 17-18 are allowed.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §101 rejections:
	Applicant’s claim amendment filed April 12, 2022 overcame the rejections as presented in the final rejections filed 02/17/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment was discussed in an interview with Attorney Daniel Polglaze on April 19, 2022 and was authorized on April 22, 2022.
Please note that the after final claims amendment filed on 04/12/2020 has been entered, therefore it is inclusive with the following authorized examiner’s amendment.
Claims 1, 7, and 9 are amended as follows:

1. (Currently Amended) A method for controlling a manufacturing process parameter, comprising: 
 acquiring, by [[the]] a manufacturing execution server, manufacturing process parameter information of a manufacturing equipment, wherein the manufacturing process parameter information is a signal detected from an equipment sensor when a change occurs in the manufacturing equipment; and 
 verifying, by the manufacturing execution server, the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance, and feeding back a verification result, 
wherein the manufacturing process parameter information comprises an identification of the manufacturing equipment, a product type of a processed product, and a type and a value of the manufacturing process parameter when the product is processed; and 
the manufacturing process parameter information further comprises a processing time during which the product is processed by the manufacturing equipment, and 
wherein verifying the acquired manufacturing process parameter information according to the reference ranges of the manufacturing process parameter information of the multiple manufacturing equipments which are registered in advance comprises: 
determining a reference range of the manufacturing process parameter corresponding to the identification of the manufacturing equipment, the type of the manufacturing process parameter and the product type in the acquired manufacturing process parameter information according to a preset correspondence relationship between identifications of multiple manufacturing equipments, types of manufacturing process parameters and product types and reference ranges of the manufacturing process parameters; and 
verifying whether the value of the manufacturing process parameter in the acquired manufacturing process parameter information exceeds the reference range, and when [[a]] the verification result is no, confirming that the verification is passed; and when the verification result is yes, confirming that the verification is failed.

7. (Currently Amended) A method for controlling a manufacturing process parameter, comprising:
receiving changed manufacturing process parameter information of a manufacturing equipment which conforms to a first protocol and a first format, or when a manufacturing process parameter collection instruction issued by a manufacturing execution server is received, acquiring manufacturing process parameter information of the manufacturing equipment which conforms to the first protocol and the first format; and 
after the manufacturing process parameter information which conforms to the first protocol and the first format is converted into manufacturing process parameter information which conforms to a second protocol and a second format, uploading the manufacturing process parameter information which conforms to the second protocol and the second format to the manufacturing execution server, so that the manufacturing execution server verifies the  uploaded manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance, and feeding back a verification result,
wherein the manufacturing process parameter information received or acquired is a signal detected from an equipment sensor when a change occurs in the manufacturing equipment.

9. (Currently Amended) An electronic device for controlling a manufacturing process parameter, comprising: 
a processor; and 
a memory connected to the processor, and having stored thereon executable instructions which, when executed by the processor, cause the processor to be configured to: 
acquire, by [[the]] a manufacturing execution server, manufacturing process parameter information of a manufacturing equipment, wherein the manufacturing process parameter information is a signal detected from an equipment sensor when a change occurs in the manufacturing equipment; and 
verify, by the manufacturing execution server, the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance, and feed back a verification result, 
wherein the manufacturing process parameter information comprises an identification of the manufacturing equipment, a product type of a processed product, and a type and a value of the manufacturing process parameter when the product is processed; and 
the manufacturing process parameter information further comprises a processing time during which the product is processed by the manufacturing equipment, and 
wherein the processor is further configured to: 
determine a reference range of the manufacturing process parameter corresponding to the identification of the manufacturing equipment, the type of the manufacturing process parameter and the product type in the acquired manufacturing process parameter information according to a preset correspondence relationship between identifications of multiple manufacturing equipments, types of manufacturing process parameters and product types and reference ranges of the manufacturing process parameters; and 
verify whether the value of the manufacturing process parameter in the acquired manufacturing process parameter information exceeds the reference range, and when [[a]] the verification result is no, confirm that the verification is passed; and when the verification result is yes, confirm that the verification is failed.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Huang et al. (US 2017/0078238) teaches of an electronic device and method for controlling a manufacturing process parameter (system and method operated on a server 300 and configured to interconnected with plurality of equipment 103 used for manufacturing semiconductor wafers, figs. 1-3 and par.0006), comprising: a processor (server 300, figs.2-3); and a memory connected to the processor, and having stored thereon executable instructions which, when executed by the processor (program executable on server 300 configured to receive process parameters from equipment of plurality of equipment used in manufacturing process, par.0006), cause the processor to be configured to: acquire manufacturing process parameter information of a manufacturing equipment (each of plurality of equipment during operation provides parameters in the form of raw machine data, figs.3-4 and par.0028); and verify the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance (receives process parameters from different equipment, identify one or more event-related data from known pattern of a trigger event, par.0047-0048, trigger events that are known during operation of different equipment and are stored in the events library, par.0049, and querying the library to identify the event-related information to the equipment associated with the trigger event, par.0049), and feed back a verification result (notifying via tags with trigger event identifier and severity level, par.0049).
Hoyte et al. (US 2010/0114810) teaches of an electronic device and method for controlling a manufacturing process parameter (control system 110, fig.1 and par.0004), comprising: a processor (DCS 20 includes a processor 24, fig.1 and par.0012); and a memory connected to the processor, and having stored thereon executable instructions which, when executed by the processor (computer program embodied on a computer readable medium for monitoring a plant, par.0006), cause the processor to be configured to: acquire manufacturing process parameter information of a manufacturing equipment (DCS 20 receive operation parameters associated with a plurality of equipment, par.0013); and verify the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance (measured process parameters compares to values that are from other measured process parameters to confirm operability, par.0041).
 He (TW M334411, June 11, 2008) teaches an electronic device for controlling a manufacturing process parameter (quality performance monitoring device 2 of the production line, figs.1-2 and p.2 lines 1-3), comprising: a processor (monitoring host 2, p.2); and a memory connected to the processor (database 3, p.2), and having stored thereon executable instructions which, when executed by the processor (figs.1-2), cause the processor to be configured to: acquire manufacturing process parameter information of a manufacturing equipment (receive by the monitoring host 2, the corresponding quality characteristic parameters of the product p of each production tool 5); and verify the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance (comparing the quality characteristic parameter of the product based on each production tool 5 to the different quality characteristic parameters of the product to upper and lower limit data of the quality control chart stored in database 3, p.2 last 6 lines and p.3 first 4 lines), and feed back a verification result (determine the quality and displays it over time to generate a quality control map, a bad range is determined when comparison is beyond the quality control chart and the lower limit, p.3, first 5 lines).
Galbraith (US 5,191,313)  teaches of an electronic device for controlling a manufacturing process parameter (process control system, fig. 1), comprising: a processor (module processor of data processing module 124, fig.1 and col.3 lines 35-37); and a memory connected to the processor (memory of data processing module 124, fig.1 and col.3 lines 35-37), and having stored thereon executable instructions which, when executed by the processor, cause the processor to be configured to: acquire manufacturing process parameter information of a manufacturing equipment (acquire measurements from sensors of field devices, figs.1,4 and col.6 lines 1-4; various parameters obtained from various field devices, col.5 lines 1-13); and verify the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance (various process output signals including viscosity and opacity and are verified within limits for the grade being produced, col.5 lines 19-27 [of product but not of equipment]), and feed back a verification result (when output product is above an upper limit, commands are generated where outputted product is diverted to a bypass for rework, an alarm is raised, col.5 lines 44-53).
Nonetheless, the prior arts of record as cited above individually or in combination fails to teach wherein the processor is further configured to: determine a reference range of the manufacturing process parameter corresponding to the identification of the manufacturing equipment, the type of the manufacturing process parameter and the product type in the acquired manufacturing process parameter information according to a preset correspondence relationship between identifications of multiple manufacturing equipments, types of manufacturing process parameters and product types and reference ranges of the manufacturing process parameters; and verify whether the value of the manufacturing process parameter in the acquired manufacturing process parameter information exceeds the reference range, and when a verification result is no, confirm that the verification is passed; and when the verification result is yes, confirm that the verification is failed.

Allowable Subject Matter
Claims 1-2, 5-10, 13-14 and 17-18 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method for controlling a manufacturing process parameter, comprising: acquiring, by a manufacturing execution server, manufacturing process parameter information of a manufacturing equipment, wherein the manufacturing process parameter information is a signal detected from an equipment sensor when a change occurs in the manufacturing equipment; and verifying, by the manufacturing execution server, the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance, and feeding back a verification result, wherein the manufacturing process parameter information comprises an identification of the manufacturing equipment, a product type of a processed product, and a type and a value of the manufacturing process parameter when the product is processed; and the manufacturing process parameter information further comprises a processing time during which the product is processed by the manufacturing equipment, and wherein verifying the acquired manufacturing process parameter information according to the reference ranges of the manufacturing process parameter information of the multiple manufacturing equipments which are registered in advance comprises: determining a reference range of the manufacturing process parameter corresponding to the identification of the manufacturing equipment, the type of the manufacturing process parameter and the product type in the acquired manufacturing process parameter information according to a preset correspondence relationship between identifications of multiple manufacturing equipments, types of manufacturing process parameters and product types and reference ranges of the manufacturing process parameters; and verifying whether the value of the manufacturing process parameter in the acquired manufacturing process parameter information exceeds the reference range, and when the verification result is no, confirming that the verification is passed; and when the verification result is yes, confirming that the verification is failed.”
The primary reason for the allowance of claim 7 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method for controlling a manufacturing process parameter, comprising: receiving changed manufacturing process parameter information of a manufacturing equipment which conforms to a first protocol and a first format, or when a manufacturing process parameter collection instruction issued by a manufacturing execution server is received, acquiring manufacturing process parameter information of the manufacturing equipment which conforms to the first protocol and the first format; and after the manufacturing process parameter information which conforms to the first protocol and the first format is converted into manufacturing process parameter information which conforms to a second protocol and a second format, uploading the manufacturing process parameter information which conforms to the second protocol and the second format to the manufacturing execution server, so that the manufacturing execution server verifies the uploaded manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance, and feeding back a verification result, wherein the manufacturing process parameter information received or acquired is a signal detected from an equipment sensor when a change occurs in the manufacturing equipment.”
The primary reason for the allowance of claim 9 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An electronic device for controlling a manufacturing process parameter, comprising: a processor; and a memory connected to the processor, and having stored thereon executable instructions which, when executed by the processor, cause the processor to be configured to: acquire, by a manufacturing execution server, manufacturing process parameter information of a manufacturing equipment, wherein the manufacturing process parameter information is a signal detected from an equipment sensor when a change occurs in the manufacturing equipment; and verify, by the manufacturing execution server, the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance, and feed back a verification result, wherein the manufacturing process parameter information comprises an identification of the manufacturing equipment, a product type of a processed product, and a type and a value of the manufacturing process parameter when the product is processed; and the manufacturing process parameter information further comprises a processing time during which the product is processed by the manufacturing equipment, and wherein the processor is further configured to: determine a reference range of the manufacturing process parameter corresponding to the identification of the manufacturing equipment, the type of the manufacturing process parameter and the product type in the acquired manufacturing process parameter information according to a preset correspondence relationship between identifications of multiple manufacturing equipments, types of manufacturing process parameters and product types and reference ranges of the manufacturing process parameters; and verify whether the value of the manufacturing process parameter in the acquired manufacturing process parameter information exceeds the reference range, and when the verification result is no, confirm that the verification is passed; and when the verification result is yes, confirm that the verification is failed.”
Claims 2, 5-6, 8, 10, 13-14, and 17-18 are allowed due to its dependency on claim 1, 7, or 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: JP2018129030 and WO2018097171.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   April 22, 20222022